In re Southern Quikrete Products Inc.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, Nos. 95-00199; to the Court of Appeal, Fourth Circuit, No. 99-C-2267.
Granted and remanded to the court of appeal for briefing, argument and opinion. See Damond v. Avondale Indus., 98-1275 (La.App. 4th Cir.8/19/98), 718 So.2d 551, cert. denied, 98-2854 (La.1/8/99), 735 So.2d 637.
KNOLL, J., not on panel.
CALOGERO, C.J., concurs.
For purposes of summary judgment, defendant assumed that it supplied sand to plaintiffs employer and relied on the adequacy of its warning and on its argument that its sand was not unreasonably dangerous.